Citation Nr: 0104647	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability, including the residuals of fractures of both 
legs, circulatory problems, vein stripping, and chronic 
ulceration.

2.  Entitlement to a compensable evaluation for the 
residuals of an injury to the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In a statement submitted in lieu of VA Form 646, dated in 
March 2000, and in the appellant's brief, dated in 
November 2000, the veteran's representative raised 
contentions to the effect that the veteran was entitled 
to service connection for disability of the right middle 
finger, either on a direct basis or on the basis that the 
veteran's service-connected disability of the index 
finger aggravated the nonservice-connected disability of 
the right middle finger.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The representative also raised 
contentions to the effect that the veteran is entitled to 
service connection for skin disease of the lower 
extremities.  Those questions have not been considered by 
the RO; and, therefore, they are referred to the RO for 
appropriate action.  

At the end of this decision is a remand, which addresses 
the issue of entitlement to service connection for 
bilateral leg disability, including the residuals of 
fractures of both legs, circulatory problems, vein 
stripping, and chronic ulceration.


FINDING OF FACT

The veteran's service-connected residuals of an injury to 
his right index finger are manifested primarily by 
limitation of motion but no ankylosis, pain on motion, 
deformity, weakness, interosseous atrophy, 
incoordination, instability, or excessive fatigue.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the 
service-connected residuals of an injury to the veteran's 
right index finger have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40 
- 4.42, 4.45, 4.71a, DC 5225 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable rating for his service-
connected residuals of an injury to the right index 
finger.  Disability evaluations are determined by 
comparing the manifestations of a particular disability 
with the criteria set forth in the diagnostic codes of 
the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The residuals of an injury to the right index finger are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  Under that code, a 10 percent rating is 
warranted for favorable or unfavorable ankylosis of the 
index finger of the major or minor hand.

In classifying the severity of ankylosis and limitation 
of motion of single digits and combination of digits, the 
following rules are observed:

1.  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either 
joint in extreme extension or in 
extreme flexion, will be rated as 
amputation.

2.  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though 
each is individually in a favorable 
position, will be rated as 
unfavorable ankylosis.

3.  With only one joint of a digit 
ankylosed or limited in its motion, 
the determination will be made on the 
basis of whether motion is possible 
within 2 inches (5.1 cms.) of the 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

38 C.F.R. § 4.71a, DC's 5220 - 5227.

Where, as here, the rating schedule does not provide a 
noncompensable evaluation for a particular disability, 
such an evaluation will be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically, limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

Records, dated from October 1978 to June 1999, show that 
the veteran has been followed by VA for various 
disabilities.  Such records, however, are negative for 
any complaints of or treatment for his service-connected 
residuals of an injury to the right index finger.

In November 1999, the veteran underwent a VA orthopedic 
examination to evaluate the extent of the residuals of 
the injury to his right index finger.  Although he 
demonstrated some limitation of motion in that finger, 
there was no evidence of ankylosis or pain on motion.  
Indeed, he was able to make a firm first on the right and 
was able to oppose the thumb and all fingers.  The 
residual scars were barely perceptible, and there was no 
deformity or weakness or interosseous atrophy.  Moreover, 
his hand movements were rhythmical and well coordinated, 
there was no evidence of instability or excessive 
fatigue.

Absent any evidence of ankylosis or manifestations other 
than some limitation of motion, the Board is of the 
opinion that the veteran's service-connected residuals of 
an injury to the right index finger do not meet the 
criteria for a compensable rating.  Accordingly, the 
noncompensable rating is confirmed and continued.

In arriving at this decision, the Board has considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating for the veteran's 
service-connected disability of the right index finger; 
however, the evidence does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  Indeed, there is no 
documentation of work missed by the veteran or of 
termination from employment due solely to the disability 
involving his right index finger; and, as noted above, he 
has not required any treatment for that disability, much 
less frequent hospitalization.  Rather, the record shows 
that the manifestations of that disability are 
essentially those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not 
job-specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity 
as a result of diseases or injuries encountered incident 
to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.


ORDER

Entitlement to a compensable evaluation for the residuals 
of an injury to the right index finger is denied.



REMAND

The veteran also seeks entitlement to service connection 
for bilateral leg disability, including the residuals of 
fractures of both legs, circulatory problems, vein 
stripping, and chronic ulceration.  In its rating action 
of November 1999, the RO found that the veteran's claim 
was not well grounded; and, therefore, it denied the 
claim.  

The service medical records show that from January to 
March 1945, the veteran was treated for a sprained right 
ankle with residual decalcification of the ankle bone.  
During a VA examination in December 1995, it was noted 
that the veteran had a recurrent ulcer formation over the 
right medial malleolus.  No opinion was requested as to 
the possibility of a nexus between the right ankle injury 
in service and the right ankle disorder reported in 
December 1995.  

During the pendency of the appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law 
was applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the VA regional office (RO) has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). Therefore, for these reasons, a remand is 
required.  

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to an increased rating 
for the residuals of injuries to his 
legs, including but not limited to, a 
musculoskeletal injury to his right 
ankle.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records 
he may possess.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination 
to determine the nature, extent, and 
etiology any orthopedic disability of 
the low extremities found to be 
present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so 
that the relevant medical history may 
be reviewed.  Should right ankle 
disability be found, the examiner 
should render an opinion as to 
whether it is at least as likely as 
not that such disability is related 
to a sprained right ankle sustained 
in service in 1945.  The examiner 
must set forth the rationale for all 
opinions.

3.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for the residuals of 
injuries to the veteran's legs.  In 
so doing, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 
13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action until he is notified.  It must be 
emphasized, however, that he does have the right to 
submit any additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


